Case: 15-30876      Document: 00513684786         Page: 1    Date Filed: 09/20/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 15-30876
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
UNITED STATES OF AMERICA,                                               September 20, 2016
                                                                           Lyle W. Cayce
                                                 Plaintiff-Appellee             Clerk

v.

LAWRENCE HUMPHREY,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:14-CV-1071
                           USDC No. 2:07-CR-20101-1


Before DAVIS, CLEMENT, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Lawrence Humphrey, federal prisoner # 13885-035, appeals the district
court’s denial of his motion to appeal in forma pauperis (IFP) from the denial
of his motion under 28 U.S.C. § 2255 challenging his conviction and sentence
for various firearms offenses. He moves for leave to proceed IFP in this appeal.
       We must first examine whether we have jurisdiction to consider this
appeal. See Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). Article III of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30876     Document: 00513684786    Page: 2    Date Filed: 09/20/2016


                                 No. 15-30876

the Constitution authorizes federal courts to “adjudicate only actual, ongoing
cases or controversies.” Lewis v. Continental Bank Corp., 494 U.S. 472, 477
(1990). The case-or-controversy requirement applies to all stages of litigation
from the trial level through the appellate process. Spencer v. Kemna, 523 U.S.
1, 7 (1998). An appeal is moot where the court can no longer grant any effectual
relief to the prevailing party. Motient Corp. v. Dondero, 529 F.3d 532, 537 (5th
Cir. 2008).    Because mootness implicates Article III’s case-or-controversy
requirement, it is an issue of jurisdiction. Bailey v. Southerland, 821 F.2d 277,
278 (5th Cir. 1987).
      We have already disposed of Humphrey’s appeal from the denial of
§ 2255 relief. Accordingly, this appeal and Humphrey’s motion before this
court to proceed IFP are moot. See Motient Corp., 529 F.3d at 537; Bailey, 821
F.2d at 278.
      MOTION      TO    PROCEED      IFP    DENIED        AS   MOOT;    APPEAL
DISMISSED AS MOOT.




                                       2